I concur in the judgment of reversal. The Probate Court committed prejudicial error in dismissing the amended petition for the adoption of Gary Harshey for lack of jurisdiction. The Probate Court did have jurisdiction of the amended petition for adoption.
R. C. 5103.16 does not require that a child in the permanent custody of the Cuyahoga County Welfare Department be placed in a proposed adoptive home prior to a petition for adoption being filed. The fact that a child is not placed in such a home with the consent of the Cuyahoga County Welfare Department does not deprive the Probate Court of jurisdiction in adoption proceedings under R. C. Chapter 3107.
Further, the consent to an adoption by a "certified organization" is not necessary to invoke the jurisdiction of the Probate Court in adoption proceedings under R. C. Chapter 3107. State ex rel., v. Summers (1974), 38 Ohio St.2d 144. *Page 166